In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 15-1460V
                                      Filed: July 21, 2017
                                        UNPUBLISHED


    TERESA DIANNE PERDUE,
    Administrator of the Estate of                           Special Processing Unit (SPU);
    ROBERT CARLYLE PERDUE, JR.,                              Attorneys’ Fees and Costs
    Deceased,

                        Petitioner,
    v.

    SECRETARY OF HEALTH AND
    HUMAN SERVICES,

                       Respondent.


Carrol M. Ching, Lichtenstein Law Group, PLC, Roanoke, VA, for petitioner.
Glenn A. MacLeod, U.S. Department of Justice, Washington, DC, for respondent.

                      DECISION ON ATTORNEYS’ FEES AND COSTS 1

Dorsey, Chief Special Master:

       On December 3, 2015, Teresa Dianne Perdue, as Administrator of the Estate of
Robert Carlyle Perdue, Jr., filed a petition for compensation under the National Vaccine
Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 (the “Vaccine Act”).
Petitioner claimed that Mr. Perdue’s death on January 25, 2015, resulted from Guillain-
Barré Syndrome (“GBS”) caused by the trivalent influenza (“flu”) vaccination he received
on December 23, 2014. The case was assigned to the Special Processing Unit (“SPU”)
of the Office of Special Masters. On December 14, 2016, the undersigned issued a


1 Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
decision awarding compensation to petitioner based on the parties’ joint stipulation.
(ECF No. 31.)

        On June 19, 2017, petitioner filed a motion for attorneys’ fees and costs. (ECF
No. 36.) Petitioner requests attorneys’ fees in the amount of $36,561.40 and attorneys’
costs in the amount of $2,412.54. (ECF No. 36-2 (“Exhibit B”).) Petitioner also requests
attorneys’ fees and costs related to the probate and administration of Mr. Perdue’s
estate in the amount of $11,371.58. 3 (ECF No. 36-6 (“Exhibit F”).) Finally, petitioner
filed a signed statement pursuant to General Order #9 indicating she incurred $5,042.00
in out-of-pocket expenses. (ECF No. 36-4 (“Exhibit D”).) Thus, the total amount
requested is $55,387.52.

        On June 26, 2017, respondent filed a response to the motion, arguing that
“[n]either the Vaccine Act nor Vaccine Rule 13 contemplates any role for respondent in
the resolution of a request by a petitioner for an award of attorneys’ fees and costs.”
(ECF No. 37.) Respondent adds, however, that he “is satisfied the statutory
requirements for an award of attorneys’ fees and costs are met in this case.” Id. at 2.
Respondent “respectfully recommends that the Chief Special Master exercise her
discretion and determine a reasonable award for attorneys’ fees and costs.” Id. at 3.
Petitioner filed no reply.

      The undersigned has reviewed the billing records submitted with petitioner’s
request. In the undersigned’s experience, the request appears reasonable, and the
undersigned finds no cause to reduce the requested hours or rates.

      The Vaccine Act permits an award of reasonable attorneys’ fees and costs.
§ 15(e). Based on the reasonableness of petitioner’s request, the undersigned
GRANTS petitioner’s motion for attorneys’ fees and costs.

        Accordingly, the undersigned awards the total of $55,387.52 4 as follows:

            (1) A lump sum of $38,973.94, representing reimbursement for
                attorneys’ fees and costs, in the form of a check payable jointly to
                petitioner and petitioner’s counsel, Carrol M. Ching of the
                Lichtenstein Law Group, PLC; and



3This work was performed by Wilson Law Firm, PLC, 4725 Garst Mill Road, Suite 3, Roanoke, VA 24018,
and includes fees totaling $10,243.75, and costs totaling $1,127.83.
4This amount is intended to cover all legal expenses incurred in this matter. This award encompasses all
charges by the attorney against a client, “advanced costs” as well as fees for legal services rendered.
Furthermore, § 15(e)(3) prevents an attorney from charging or collecting fees (including costs) that would
be in addition to the amount awarded herein. See generally Beck v. Sec’y of Health & Human Servs.,
924 F.2d 1029 (Fed. Cir.1991).

                                                    2
             (2) A lump sum of $11,371.58, representing reimbursement for
                 attorneys’ fees and costs related to the probate and administration
                 of the estate of Robert Carlyle Perdue, Jr., in the form of a check
                 payable jointly to petitioner and Wilson Law Firm, PLC; and

             (3) A lump sum of $5,042.00, representing reimbursement for
                 petitioner’s costs, in the form of a check payable to petitioner.

        The clerk of the court shall enter judgment in accordance herewith. 5

IT IS SO ORDERED.

                                                           s/Nora Beth Dorsey
                                                           Nora Beth Dorsey
                                                           Chief Special Master




5 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice

renouncing the right to seek review.

                                                      3